Citation Nr: 0028696	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-02 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an effective date earlier than January 9th, 
1997 for the award of service connection for post 
traumatic stress disorder (PTSD).

2. Entitlement to an increased initial disability evaluation 
for PTSD with depression, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from March 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in August and December 1998 by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant provided testimony at a video hearing before 
the undersigned Veterans Law Judge in September 2000.  In the 
absence of a VA Form 9, Substantive Appeal with regard to the 
issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD, the appellant's 
testimony at that hearing is construed as his Substantive 
Appeal for this issue.  Accordingly, jurisdiction has been 
established and the issue will be addressed in the following 
decision.

The Board notes that it has recharacterized the issue of 
entitlement to an increased rating for PTSD in order to 
comply with the recent opinion by the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court"), in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that "the RO had 
mistakenly treated the issue as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a Statement of the 
Case.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability 
rating, rather than as a disagreement with the original 
rating awarded for this condition.  However, the RO's 
December 1998 Statement of the Case provided the appellant 
with the appropriate applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
the initial disability evaluation for PTSD.  In addition, the 
appellant's pleadings and testimony herein clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of the initial disability evaluation.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation assigned 
to PTSD.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, in correspondence received by VA in July 1998, 
the appellant raised the issue of entitlement to service 
connection for hypertension.  However, this issue has not 
been developed, adjudicated or certified for appeal and as 
such, it is referred to the RO for appropriate action.

Finally, the issue of entitlement to an increased initial 
disability evaluation for PTSD is the subject of the remand 
immediately following this decision.


FINDINGS OF FACT

1. In April 1991, the RO denied entitlement to service 
connection for PTSD.  The appellant was notified of that 
decision and he submitted a Notice of Disagreement in June 
1991.

2. The RO issued a Statement of the Case (SOC) in July 1991 
and there was no Substantive Appeal received within 60 
days of the issuance of the SOC or within the one year 
appeal period from the notice of the April 1991 decision.

3. The April 1991 decision became final in the absence of a 
perfected appeal.

4. The record reflects that the appellant was hospitalized at 
a VA facility for PTSD from January 9th, 1997 to February 
12th, 1997.  

5. VA received a claim for service connection for PTSD from 
the appellant on January 27th, 1997.  The appellant 
indicated that he was admitted to a VA inpatient PTSD 
treatment program on January 9th, 1997.

6. In January 1998, the RO reopened the appellant's claim, 
granted service connection for PTSD and assigned a 
temporary total disability evaluation effective from 
January 9th, 1997 and a 50 percent disability evaluation 
effective from March 1st, 1997.



CONCLUSION OF LAW

The criteria for an effective date earlier than January 9th, 
1997 for the grant of service connection for PTSD are not 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
3.400(q)(1)(ii) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the effective date for the award 
of service connection for PTSD should be earlier than January 
9th, 1997, the date he was hospitalized for PTSD at a VA 
facility.  He argues that the effective should be assigned 
sometime in 1991 in accordance with his original claim filed 
at that time.

Review of the record reveals that in April 1991, the RO 
denied entitlement to service connection for PTSD.  The 
appellant was notified of that decision and a Notice of 
Disagreement was received by VA in June 1991.  The RO issued 
a Statement of the Case (SOC) in July 1991; however, there 
was no Substantive Appeal received within 60 days of the 
issuance of the SOC or within the one year appeal period from 
the date of the notice of the April 1991 decision.  
Accordingly, the April 1991 decision became final in the 
absence of a perfected appeal.

On January 27th, 1997, the RO received a statement from the 
appellant which included a petition to reopen the claim for 
service connection for PTSD, among other claims.  The 
appellant indicated that he had been admitted to a VA 
hospital on January 9th, 1997 and that he desired his claim 
for service connection for PTSD to be reopened.

In January 1998, the RO granted service connection for PTSD 
and assigned a temporary total disability evaluation based 
upon his hospitalization on January 9th, 1997.  A 50 percent 
disability evaluation was assigned for the PTSD effective 
March 1st, 1997.

Pursuant to 38 C.F.R. § 3.400(q)(1)(ii), where new and 
material evidence has been submitted, which is other than 
service department records and is received after final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  In this case, the RO assigned the effective date for 
the award of service connection for PTSD to January 9th, 
1997, the date of receipt by VA of the appellant's petition 
to reopen his claim.  Although the appellant has contended 
that his original claim dated in 1991 was still pending and 
that the effective date should be in accordance with that 
claim, as noted above, he failed to perfect his appeal and 
the April 1991 decision by the RO became final.  In the 
absence of a finding of clear and unmistakable error in the 
April 1991 decision, an issue which is not presently before 
the Board, there is no provision within the applicable laws 
or regulations which allows an effective date based upon the 
reopening of the finally denied claim to predate the date of 
the claim to reopen.

There is no additional evidence within the record to 
establish an effective date earlier than January 9th, 1997, 
the date of the appellant's VA hospitalization, for the award 
of service connection for PTSD.



ORDER

Entitlement to an effective date earlier than January 9th, 
1997 for the award of service connection is denied.


REMAND

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Specifically, 
his assertions regarding an increase in severity of his 
psychiatric disability are deemed sufficient to render the 
claim plausible.  See e.g. Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992) (where a veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).

Review of the record reveals that the appellant has argued 
that his PTSD symptomatology has increased in severity since 
his last examination for compensation purposes.  In this 
regard, the Board notes that the appellant has not been 
examined by VA for compensation purposes for approximately 
three years.  In view of the length of time which has passed 
since that examination and the appellant's contentions 
regarding an increase in the severity of his psychiatric 
disability, the Board believes that an updated evaluation 
would be helpful regarding the current nature and severity of 
the appellant's PTSD.  In addition, the Board finds that a 
social and industrial survey is necessary to adequately 
address the appellant's contentions regarding his psychiatric 
disability and its impact upon his employability in light of 
his education and occupational experience.

Furthermore, during his video hearing in September 2000, the 
appellant indicated that there might be additional treatment 
records available that have not been associated with the 
claims folder.  These records were noted to include VA 
outpatient treatment reports dated in 1999 and possibly 
records from the Social Security Administration.  In view of 
these circumstances, the Board concludes that efforts must be 
undertaken to obtain all available treatment records which 
are relevant to the pending appeal.

In order to ensure due process in this case and in an effort 
to assist the appellant in the development of his claim, this 
case is REMANDED for the following action:

1.  The RO should request the appellant 
with the assistance of his representative, 
to identify dates, locations and names of 
all government, including SSA and/or 
private health care providers and/or 
facilities where he has been treated for 
his psychiatric disability from 1998 to 
the present time.  The RO should make 
arrangements to obtain all medical records 
from all the sources reported by the 
appellant.  If private medical treatment 
is reported and those records are not 
obtained the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  A VA social and industrial survey 
should be conducted.  Family members, any 
former coworkers, members of the 
community and the appellant should be 
interviewed.  The purpose of this survey 
is to obtain information upon which to 
assess the impact of the appellant's 
service-connected PTSD on his ability to 
secure or follow a substantially gainful 
occupation.

3.  Subsequently, the RO should schedule 
the appellant for a VA psychiatric 
examination.  The entire claims folder 
and a copy of this remand must be 
furnished to the psychiatrist and it 
should be thoroughly reviewed in 
connection with the examination.  All 
appropriate diagnostic testing deemed 
necessary by the physician to render 
clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's psychiatric disorder 
should be evaluated for the specific 
purpose of assessing the relative degree 
of social and industrial impairment, in 
light of his recorded medical and 
vocational history.  Further, the 
examiner is requested to provide a GAF 
score consistent with the criteria in the 
DSM-IV. The examiner is also requested to 
identify the frequency and severity of 
all psychiatric symptoms, as well as to 
enumerate them as set out in the various 
categories contemplated by the applicable 
Diagnostic Code.  If positive symptoms 
from more than one of the rating 
categories are identified, the examiner 
is requested to identify the predominant 
symptoms based on consideration of the 
entire contemporary record and to provide 
an opinion as to the level of 
occupational and social impairment that 
most appropriately reflects the 
appellant's overall symptomatology and 
level of disability. Particularly, an 
opinion addressing the relative degree of 
industrial impairment resulting from the 
psychiatric disorder should be provided.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected 
psychiatric disorder.  A comprehensive 
report containing complete rationale for 
all opinions expressed must be provided 
and associated with the claims folder. 

4.  The appellant must be given adequate 
notice of the requested examination, and 
he is hereby advised that pursuant to 
38 C.F.R. § 3.655 (1999), when a claimant 
without good cause fails to report for 
examination, the claim will be denied.  
If the appellant fails to report for the 
requested examination, that fact should 
be documented in the claims folder and 
the RO should consider the provisions of 
38 C.F.R. § 3.655 (1999).  A copy of all 
notification letters must be associated 
with the claims folder. 

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
Specific attention is directed to the 
examination report to ensure that it 
complies with the directives of this 
REMAND.  If the report is deficient in 
any manner, it must be returned to the 
physician for corrective action.  38 
C.F.R. § 4.2 (1999);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

6.  After completion of the above, the RO 
should adjudicate the appellant's claims 
for an increased disability evaluation 
for PTSD with consideration given to all 
of the evidence of record, including all 
the additional medical evidence obtained 
pursuant to this remand. 

7.  The RO should also consider whether 
the appellant's claim for an increased 
evaluation should be submitted to the 
Under Secretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  

8.  The appellant is hereby informed that 
he has the right to submit additional 
evidence and argument on the matters the 
Bord has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

If the benefit remains denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review, if in order.  
The appellant need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	
	Veterans Law Judge
	Board of Veterans' Appeals



 



